Citation Nr: 0502535	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for status post compression fracture of T7, 
transverse process fractures of T6 and T8, and thoracic 
kyphosis, on appeal from an initial grant of service 
connection.

2.  Entitlement to service connection for a disability 
manifested by chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to 
December 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the RO that granted 
service connection for status post T7 compression fracture 
with thoracic kyphosis; residuals of a torn brachioradialis 
muscle of the right forearm with right upper extremity 
brachial plexus neuropathy; right knee patellar femoral 
syndrome with degenerative changes; and left knee patellar 
femoral syndrome with degenerative changes.  The RO assigned 
evaluations therefor of 30, 10, 10, and 10 percent, 
respectively, from December 7, 2001.  The RO also denied 
service connection for chronic low back pain.

Initially, the veteran expressed broad dissatisfaction with 
the RO's January 2002 decision in his February 2002 notice of 
disagreement (NOD).  After he was furnished a statement of 
the case (SOC), however, his substantive appeal expressly 
indicating that he wished to pursue an appeal for only the 
rating to be assigned for his thoracic spine disability and 
for service connection for chronic low back pain.  
Accordingly, the Board will limit its consideration to those 
two issues.

In his NOD and substantive appeal, filed in February 2002 and 
May 2003, respectively, the veteran took issue with the RO's 
failure to adjudicate his entitlement to service connection 
for a fracture of C4 and to consider fractures of T6 and T8 
in evaluating his service-connected thoracic spine 
disability.  The RO granted service connection for a C4 facet 
fracture in February 2004.  As a result, that matter is moot.  
With regard to the thoracic spine, it appears clear from the 
record that the RO did, in fact, considered transverse 
process fractures of T6 and T8 to be part of the veteran's 
service-connected thoracic spine disability (i.e., status 
post T7 compression fracture with thoracic kyphosis).  For 
purposes of clarity, the Board has re-characterized the 
latter issue as set forth above, on the title page.

In his NOD, the veteran indicated that he had multiple scars 
on his body due to injuries and operations.  He also 
indicated that he had numerous points of "numbness," 
including an area of numbness in the vicinity of his left 
thigh.  It is not entirely clear whether he wishes to seek 
service connection for these conditions.  This matter is 
referred to the RO for clarification and appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As part of the notice required under the 
VCAA, the RO, among other things, must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159(b)(1) (2004).  Here, 
that has not been done.  Corrective action is therefore 
required.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  In the 
present case, the record contains VA treatment records dated 
from November 2002 to May 2003.  However, the veteran has 
submitted statements, dated in August 2003 and May 2004, 
indicating that there are additional, relevant medical 
records at the VA Medical Center (VAMC) in Birmingham, 
Alabama and at the VA's Oxford/Anniston Clinic.  These 
records need to be obtained in order to fulfill the duty to 
assist.

The veteran's service medical records show that he complained 
of L5 radicular symptoms in August and September 2000, and 
that magnetic resonance imaging (MRI) in October 2000 
revealed what was then interpreted to be a mild diffuse disc 
bulge at L5-S1, with accompanying small central disc 
herniation, and a mild diffuse disc bulge at L4-L5.  The 
veteran presently complains of pain in the vicinity of his 
low back, and the report of a June 2003 VA examination shows 
that his reports of pain have been confirmed objectively.  
However, it is not clear from the June 2003 report, or from 
the other evidence of record, whether the veteran has an 
actual, current diagnosed or identifiable malady or condition 
of the low back that can properly be attributed to service or 
to an already service-connected disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.).  Another examination is 
therefore required.  38 C.F.R. §§ 3.159 3.327 (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to the disabilities 
here in question.  He should also be asked to 
provide releases for any private health care 
providers who have treated him for these 
disabilities, and whose records have not 
already been obtained.  If the veteran 
provides appropriate releases, efforts should 
be undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  The RO should obtain all relevant records 
of treatment from the VAMC in Birmingham, 
Alabama and the VA's Oxford/Anniston Clinic.  
The evidence obtained should be associated 
with the claims file.

3.  After the above development has been 
completed, the RO should schedule the veteran 
for an examination of his spine.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the examination report that the 
claims file has been reviewed.  After 
examining the veteran and conducting any 
indicated testing, the examiner should offer 
an opinion as to whether the veteran has a 
current, identifiable disability of the 
lumbar spine and, if so, should describe the 
nature and extent of such disability and 
provide a diagnosis.  (The examiner should 
consider that symptom-based "diagnoses" 
such as pain and arthralgia are not 
considered diagnostic entities for 
compensation purposes).  If the veteran has a 
current, identifiable disability of the 
lumbar spine, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the disability can be 
attributed to the veteran's period of active 
military service.  (In doing so, the examiner 
should discuss the significance, if any, of 
the veteran's in-service complaints of L5 
radicular symptoms and the in-service MRI 
report indicating that he had a mild diffuse 
disc bulge at L5-S1, with accompanying small 
central disc herniation, and a mild diffuse 
disc bulge at L4-L5).  If it is determined to 
be unlikely that the present disability of 
the veteran's lumbar spine can be directly 
attributed to service, the examiner should 
offer an opinion as to whether it is at least 
as likely as not that such disability was 
caused, or chronically or permanently 
worsened by, an already service-connected 
condition (such as the service-connected 
disabilities of his knees and/or thoracic 
spine).  The examiner should also provide a 
full description of the functional impairment 
due to the service-connected disability of 
the veteran's thoracic spine, to include a 
description of any objectively noted 
neurological impairment (such as 
paresthesias).  A complete rationale should 
be provided for all opinions.

4.  Thereafter, the RO should take 
adjudicatory action on the claims here in 
question.  If any benefit sought remains 
denied, a supplemental SOC (SSOC) should be 
furnished to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


